UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS GIRGENTI,

                          Plaintiff,
                                                                ORDER
            - against -
                                                           19 Civ. 1731 (PGG)
CHARTER COMMUNICATIONS, INC.,
SPECTRUM MANAGEMENT HOLDING
COMPANY, LLC (f/k/a TIME WARNER
CABLE INC.), and PAUL RODRIGUEZ,
individually,
                     Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned. A conference is scheduled for February 13, 2020 at 10:30 a.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January/, 2020


                                                  SO ORDERED.



                                                  a.e'
                                                  United States District Judge
